DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 27 August 2021 has been entered.

Response to Amendment
The amendment filed 27 August 2021 has been entered.  Claims 1, 3, 6, 10, 12, 15, and 17 are currently amended.  Claims 2, 11, and 19 are canceled.  Claims 1, 3-10, 12-18 and 20 are currently pending. 

Allowable Subject Matter
Claims 1, 3-10, 12-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed based on the inclusion of limitations from claim 2, which distinguishes the invention over the prior art by requiring that the duct be integrally formed with the lower shell of the air distribution housing.  In particular, the prior art fails to show that the duct is integrally formed, which the Applicant has convincingly argued is construed as “part of the lower shell and, thus, no extra (two-component) cover is required” (Para. 23 of Specification, referenced on pg. 17 of Appeal Brief dated 16 March 2020). 
Claim 6 is allowed as an independent claim, converted from dependent claim 6, which distinguishes the invention over the prior art by requiring that that duct be angled vertically in the terminal area of the duct within the air distribution housing.  In particular, the prior art fails to show that the duct is angled vertically in the terminal area, which the Applicant has convincingly argued is construed as “aligned vertically in the terminal area” (Para. 24 of Specification, referenced on pg. 20 of Appeal Brief dated 16 March 2020). 
Claim 10 is allowed based on the inclusion of limitations from claim 11, which distinguishes the invention over the prior art by requiring that the duct be integrally formed with the lower shell of the air distribution housing.  In particular, the prior art fails to show that the duct is integrally formed, which the Applicant has convincingly argued is construed as “part of the lower shell and, thus, no extra (two-component) cover is required” (Para. 23 of Specification, referenced on pg. 17 of Appeal Brief dated 16 March 2020). 
angled vertically in the terminal area, which the Applicant has convincingly argued is construed as “aligned vertically in the terminal area” (Para. 24 of Specification, referenced on pg. 20 of Appeal Brief dated 16 March 2020). 
Claim 17 is allowed based on the inclusion of limitations from claim 19, which distinguishes the invention over the prior art by requiring that duct be angled vertically in the terminal area of the duct within the air distribution housing.  In particular, the prior art fails to show that the duct is angled vertically in the terminal area, which the Applicant has convincingly argued is construed as “aligned vertically in the terminal area” (Para. 24 of Specification, referenced on pg. 20 of Appeal Brief dated 16 March 2020). 
Claims 3-5, 7-9, 12-14, 16, 18, and 20 are allowed based on their dependence from independent claims 1, 6, 10, 15, and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
The application has been amended as follows: 
The claims have been renumbered as appropriate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/            Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/             Supervisory Patent Examiner, Art Unit 3762